UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Submitted June 2, 2005*
                               Decided June 2, 2005

                                       Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

No. 04-3979

ROBERT DAVIS,                                   Appeal from the United States
    Plaintiff-Appellant,                        District Court for the Central
                                                District of Illinois
      v.
                                                No. 04-C-3106
INTERNATIONAL UNION OF
OPERATING ENGINEERS LOCAL                       Jeanne E. Scott,
UNION NO. 965, et al.,                          Judge.
     Defendants-Appellees.


                                     ORDER

       Robert Davis (who is African American) participated in an apprenticeship
program with the defendant union, operating heavy machinery at construction sites
for a number of contractors who are also defendants in this suit. Although Davis
completed a probationary period with the union, he never became a full member;
Davis contends that race discrimination is to blame. In his complaint and the
charge he filed with the EEOC, Davis alleged that the defendants gave him less
desirable work assignments than his white coworkers, unfairly criticized his


      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 04-3979                                                                      Page 2

performance, and prevented him from paying the dues that would have allowed him
to join the union. The district court granted the defendants’ motion to dismiss,
which it construed as a motion for summary judgment after allowing Davis to
submit materials outside the pleadings, concluding that the suit was barred by the
statute of limitations. Davis appeals, and we affirm.

       On appeal Davis does not address the district court’s conclusion that his
lawsuit was time-barred, but merely recounts his work history and asserts
generally that the district court mishandled his case. This contention is too cursory
to constitute a properly developed argument for appeal. See Smith v. Northeastern
Ill. Univ., 388 F.3d 559, 569 (7th Cir. 2004) (single sentence in brief insufficiently
developed to preserve argument on appeal). Further, because Davis’s brief does not
specifically challenge the grounds of the district court’s decision, he has waived any
opposition to those grounds on appeal. See Kauthar Sdn Bhd v. Sternberg, 149
F.3d 659, 672 (7th Cir. 1998) (appellant waived challenge to district court’s
resolution of RICO claims by neglecting to challenge court’s specific findings).
Regardless, our review of the record convinces us that the district court was correct
that Davis’s suit was barred because he failed to file it within 90 days of receiving
his right-to-sue letter from the EEOC. 42 U.S.C. § 2000e-5(f)(1); Dandy v. United
Parcel Serv., Inc., 388 F.3d 263, 270 (7th Cir. 2004). The EEOC sent Davis a right-
to-sue notice on January 8, 2004, via certified mail, but he did not file this suit until
May 13, 2004. The date Davis actually received his right-to-sue notice is not
disclosed by this record, but that date is irrelevant here because it is undisputed
that Davis simply failed to collect his certified mail within the period allowed by the
post office.
See Bobbitt v. Freeman Cos., 268 F.3d 535, 538-39 (7th Cir. 2001) (90-day period
measured from date certified mail was sent where claimant failed to pick up right-
to-sue notice in timely fashion). Davis cannot rely on the date he received actual
notice to extend the limitations period where the delay in receiving notice was
attributable solely to his own fault. Id. Accordingly, the judgment of the district
court is AFFIRMED.